Exhibit 24(h)(3)(b): Amendment No. 2 dated as of April 1, 2015, to the Fund Participation Agreement dated April 30, 2003, as amended, by and among Voya Insurance and Annuity Company (formerly known as ING USA Annuity and Life Insurance Company and Golden American Life Insurance Company); Voya Retirement Insurance and Annuity Company (formerly known as ING Life Insurance and Annuity Company); ReliaStar Life Insurance Company; ReliaStar Life Insurance Company of New York; Security Life of Denver Insurance Company; and the American Funds Insurance Series Amendment No. 2 to the Fund Participation Agreement This Amendment No. 2 (“Amendment”) dated as of April 1, 2015, is to the Fund Participation Agreement dated April 30, 2003, as amended, (“Agreement”) by and among VOYA Insurance and Annuity Company (formerly known as ING USA Annuity and Life Insurance Company and Golden American Life Insurance Company), an Iowa stock life insurance company (the Company) on behalf of itself and certain of its separate accounts; (each an “Account Directed Services LLC, a Delaware limited liability corporation (“Company Distributor”); Voya Retirement Insurance and Annuity Company (formerly known as ING Life Insurance and Annuity Company), a life insurance company organized under the laws of the State of Connecticut ; Reliastar Life Insurance Company, a life insurance company organized under the laws of the State of Minnesota; Reliastar Life Insurance Company of New York, a life insurance company organized under the laws of the State of New York; Security Life of Denver Insurance Company, a life insurance company organized under the laws of the State of Colorado (individually and as the survivor and successor in interest following a merger with Southland Life Insurance Company); Capital Research and Management Company, a corporation organized under the laws of the State of Delaware (“CRMC”); and the American Funds Insurance Series, an open-end management investment company organized under the laws of the Commonwealth of Massachusetts (the “Series”). Unless otherwise stated in this Agreement, any rights, obligations and liabilities of the undersigned companies are separate and distinct. All capitalized terms used herein and not otherwise defined shall have the meaning ascribed to such term in the Agreement. WHEREAS , the parties (“Parties”) desire to amend the Agreement. NOW, THEREFORE , in consideration of the premises and mutual covenants and promises expressed herein, the parties agree to amend the Agreement as follows: 1. The sixth recital is hereby deleted and replaced with the following: “WHEREAS, certain Funds will serve as the underlying investments for the Contracts. The initial Funds are set forth on Appendix C to this Agreement; and 2. The first two sentences of Section 4 are hereby deleted and replaced by the following: The Series has made and agrees to make Class 4 shares of the Funds that offer such share class available to the Contracts. Company agrees to give the Series at least thirty (30) days’ notice prior to adding any additional Funds as underlying investment options to the Contracts. AFD reserves the right to approve any such addition. Company will be entitled to a Rule 12b-1 fee paid by the Series and to be accrued daily and paid monthly at an annual rate of 0.25% of the average daily net assets of the Class 4 shares of each Fund attributable to the Contracts with investments in Accounts corresponding to the Class 4 shares of each Fund for as long as the Series’ Plan of Distribution pursuant to Rule 12b-1 under the 1940 Act for Class 4 shares (the “12b-1 plan”) remains in effect. 3. Appendices A, B, and C are hereby replaced in their entirety with the appendices attached to this Amendment. 4. The following Section 26 is added to the agreement: 26. During the term of this Agreement, Company shall perform the administrative services (“Services”) set forth on Appendix E hereto, as such appendix may be amended from time to time by Page 1 of 7 mutual consent of the parties, in respect of Separate Accounts holding Class 4 Shares of each Fund. In consideration of Company performing the Services, the Series agrees to pay Company an administrative services fee of 0.25% of the average daily net asset value of all Class 4 Shares of the Funds held by each Separate Account, payable quarterly, in arrears pursuant to an Insurance Administrative Services Plan adopted by the Series. The Series shall pay all fees within forty-five (45) days following the end of each calendar quarter for fees accrued during that quarter. The fee will be calculated as the product of (a) the average daily net asset value of all Class 4 Shares of the Funds held by each Separate Account during the quarter; (b) the number of days in the quarter; and (c) the quotient of 0.0025 divided by 365. The Series shall not be responsible for payment of fees for Services more than six (6) months in arrears in respect of accounts that were not timely identified by Company as eligible for compensation pursuant to this Agreement. CRMC will evaluate periodically Company’s service levels, including compliance with established NSCC guidelines, transaction errors, compliance with the prospectus and complaints from Contract owners, in determining whether to continue making payments under the Insurance Administrative Services Plan.
